 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends on page 13 of his brief that even if Watkins iscredited regarding Brown's sleeping, the discharge of Brown requires a finding thatSection 8(a) (3) of the Act was violated.The General Counsel claims this becomesapparent from Watkins further testimony that his wife had reported Brown asleepthe week before his discharge.The General Counsel argues:Watkins took no action regarding this alleged report by his wife.Had Watkinsdesired to terminate Brown for cause, as distinguished from a discharge inviolation of the Act, it is incredible that he would not have relied upon hiswife's alleged report a week before June 20, 1964.I find no merit in that argument. The fact that Watkins did not discharge Browncould indicate that he was not looking for a reason to discharge Brown but diddischarge him a week later when he personally observed him.Upon the entire record I find that the General Counsel has failed to prove by therequired preponderance of evidence that Brown was discriminatorily discharged inviolation of the Act. I further find that Brown was discharged solely for cause. Ishall recommend that the complaint with respect to Brown be dismissed.Upon the basis of the foregoing findings of fact and on the entire record I makethe following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.The Respondent has not engaged in any unfair labor practices within the mean-ing of Section 8 (a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the consolidated complaint againstthe Respondent be dismissed in its entirety.Coca-ColaBottling Company of BaltimoreandUnited Packing-house,Food,and AlliedWorkers, AFL-CIO, Petitioner.CaseNo. 5-RC-5310.December 09,1965DECISION AND DIRECTION OF ELECTIONUpon a, petition duly filed under Section 9(c) of the National LaborRelations Act, as amended. a, hearing was held before Hearing OfficerAugust A. Denhard, Jr. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheEmployer's and Petitioner's brief were received, and, upon the entirerecord in this case, theNational Labor Relations Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees, loading and shipping employees, and garage employees156 NLRB No. 46 COCA-COLA BOTTLING COMPANY OF BALTIMORE451employed at the Employer's two plants in Baltimore, Maryland, butexcluding office clericals, all employees in sales, advertising, and coolerservice, as well as guards, supervisors, and all other employees in theplants.The Employer contends that the only appropriate unit is all produc-tion and maintenance employees, route salesmen, loading and shippingemployees, automotive (garage) employees, advertising employees,and cooler service employees at the Employer's Baltimore plants, butexcluding all office clerical employees, guards, professional employees,and supervisors.The Employer operates two plants in Baltimore, Maryland, andis engaged in the business of bottling and distributing soft drinks andallied vending machine products in the Baltimore area. The produc-tion and loading and shipping employees at both plants generallyperform the following duties : unloading raw materials and emptybottles delivered to the plants, storing materials, washing, inspecting,and filling bottles with soft drinks, packing and storing filled cases,and loading, unloading, and inventorying route salesmen's deliverytrucks.The mechanics in the production department primarilyservice and maintain the production equipment.The automotive(garage) department employees service all motor vehicles used inproduction, storage, and delivery.The parties are in agreement thatall of these employees are to be included in the unit.The cooler service department employees are primarily responsiblefor the maintenance and installation of all coolers and vendingequipment.These employees perform their duties both inside andoutside of the plant; approximately half of the employees are work-ing in the plant at any one time. Some equipment is serviced on thepremises where it is located; however, much of the maintenance andrepair work is done in the plant.The advertising department employees are primarily responsiblefor preparing and constructing signs and displays, and, when neces-sary, installing these items.Except on rare occasions, most of the workdone in this department is performed in the plant.Employees in the sales department, including route salesmen, areprimarily responsible for the distribution and sale of the productsof the Employer, the sale and leasing of vending machines, coolers,and other equipment, and the promotion and distribution of advertis-ing item.Route salesmen are assigned to one of five different typesof routes:home-package routes which consist of deliveries to retailoutlets, cold-bottle routes which serve on-the-premises dispensers,industrial routes, premix routes which consist of delivering premixedCoca-Cola containers for bulk dispensing, and allied vending products217-919-66--vol. 15 6-3 0 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDroutes which consist of delivering products not manufactured by theEmployer such as coffee, candy, sandwiches, cigarettes, etc.Thehome-package and cold-bottle route salesmen are paid a salary pluscommission based on the amount of their sales, including the sale ofcoolers, and the other salesmen are paid a salary.The route salesmendo not determine which products they will carry, but they are respon-sible for ordering their daily loads on the basis of their own estimateof their customers needs and desires.In addition to the route salesmen, the sales department also includessolicitors who are primarily responsible for developing new business(the parties are agreed that these employees should be excluded fromthe unit), junior salesmen who assist the h, ime-package route sales-men on their routes, and special events employees who deliver productsto special events such as picnics.The Employer contends that in view of an extensive collective-bargaining history in an overall unit, and in view of the findings ofthe Board in a previous decision involving the same issue,' the over-allunit is the only unit appropriate for purposes of collectivebargaining.A review of the bargaining history and the certification on whichit is based indicates that the parties in the relevant Board proceedingshave always agreed upon the composition of the appropriate unit andthus have never actually litigated the unit issue before the Board.The Employer contends that the above-noted finding that the insideunit is inappropriate should be nevertheless considered as a Boardholding that less than an employerwide unit is inappropriate in thiscase.However, as the appropriateness of the inside unit was notlitigated in the proceeding to which the Employer refers, we do notconsider the findings a Board pronouncement on the merits of theunit sought by Petitioner herein, and therefore do not give it anyweight in the present case.2The Employer also points out that the Board accords considerableweight to bargaining history as a significant factor in its unit deter-minations, and urges that bargaining history should be so consideredin this instance.However, in view of recent policy modifications withrespect to unit placement of driver salesmen,3 and since the unit issue"The Board rendered a decision on May 11,1961 in Cases Nos. 5-RM-429,5-RC-3357,and 5-RC-3366 holding that joint certification of locals of the Packinghouse Workers andTeamsters would be proper,and ordered an election in an over-all unit.The Board, ina footnote,declared that, "The parties agreed that this (the overall)unit is appropriate,if the Board permits the joint intervention.As we have done so, we shall dismiss thepetition...requesting only the 'inside employees,'an inappropriate unit."2A history ofcollective bargaining based upon Board certification of units which werestipulated by the parties to be appropriate and not upon a Board determination on themerits of the unit is not binding on the Board.General Electric Company(River Works),107 NLRB 70.3 Plaza Provision Company (P.R.),134 NLRB 910; see also E. HKoester Bakery Co ,Inc,136 NLRB 1006. COCA-COLA BOTTLING COMPANY OF BALTIMORE4053has never been fully litigated and the employees involved are not nowrepresented by any union,we do not consider bargaining history inthe present case controlling, but instead, we have examined the func-tions and duties of the route salesmen in view of the criteria establishedunder current Board policy.If the route salesmen are engaged inselling their employer's products, and drive vehicles and makedeliveries only as an incident of such sales activity, their interestswould not generally be construed as sufficiently allied with productionemployees to require their inclusion in a production and maintenanceemployees unit.The hearing disclosed that all employees of the Employer arehourly paid or receive a flat salary with the exception of the routesalesmen assigned to the routes which pay a commission in additionto a base rate, based on the amount of their sales.The route sales-men's primary responsibility is the sale of the Employer's productson established routes.As part of this function, route salesmen initiatethe use of advertising and promotional materials, and also sell vendingequipment and coolers.The route salesmen are in the plant only forbrief periods, and, generally, their hours of work are governed by thetime required to complete their sales.Although there is some evidencethat employees do transfer between departments, the record does notrelate such evidence to transfers between the sales department andthe production and maintenance departments involving the routesalesmen. It is also clear that the sales department has separate linesof supervision. In view of these factors, we are persuaded that thefunctions and working conditions of the route salesmen are sufficientlydistinct from the production and maintenance employees to find thatthey have a separate community of interest and that they are perform-ing essentially a sales function.We therefore believe that they neednot be incorporated into an inside unit of employees performingprimarily production, maintenance, and storage activities. In accordwith this finding, we also find that the junior salesmen, who are assist-ants to the route salesmen, are aiding in the performance of a salesfunction and appropriately may be excluded from the unit.A review of the record indicates that the employees in the advertis-ing and cooler service departments are not primarily engaged in thepromotionand sales ofthe Employer's products, but instead, we findthat their working conditions,duties, and interests are more closelyallied with the production and maintenance employees in the insideunit.The fact that these employees spend some of their workingtimeaway from theplant is not a sufficient reason for their exclusionfrom the unit. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe therefore find that the following employees constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees, loading and shippingemployees, automotive (garage) employees, advertising employ-ees,and cooler service employees at Employer's plant locatedat 2525 Kirk Avenue and 1200 West Hamburg Street, Baltimore,Maryland, but excluding all employees in sales department, officeclerical employees, guards, professional employees, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBERS BROWN AND ZAGORIA took no part in the consideration ofthe above Decision and Direction of Election.The Firestone Tire&Rubber CompanyandInternational Broth-erhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,Local 384, Petitioner.Case No. 4-RC-6512.De-cember 29,1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph C. Kelly. The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.TheEmployer, the Petitioner, and the Intervenor each have filed briefswhich have been considered by the National Labor Relations Boardin making its decision in this case.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert jurisdic-tion herein.2.The labor organizations 1 involved claim to represent certainemployees of the Employer.'United Rubber,Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, and ItsLocal No. 336,were permitted to interveneat thehearing on the basisof their con-tractual and representative interest.156 NLRB No. 49.